Case: 14-60220       Document: 00512940634         Page: 1     Date Filed: 02/19/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                             February 19, 2015
                                     No. 14-60220
                                   Summary Calendar                            Lyle W. Cayce
                                                                                    Clerk


CAMILO ANDRES VILLACIS BETANCUR, also known as Camilo Andres
Villacis,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A200 721 494


Before JOLLY, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM: *
       Camilo Villacis Betancur (Villacis), a native and citizen of Columbia,
petitions for review of a decision by the Board of Immigration Appeals (BIA),
dismissing his application for withholding of removal. Villacis sought such
relief, as well as under the Convention Against Torture (CAT), based on his
purported membership in a particular group, which he identified as



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-60220    Document: 00512940634      Page: 2   Date Filed: 02/19/2015


                                 No. 14-60220

individuals who were willing to testify against the guerrilla group
Revolutionary Armed Forces of Columbia (FARC). Villacis asserts he and
others were threatened by FARC members after FARC moved into his
neighborhood in Medellin (a city in Columbia).
      Determinations of ineligibility for asylum, withholding of removal, or
relief under the CAT are reviewed for substantial evidence. E.g., Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).       Under that standard, an
immigration court’s factual findings may not be reversed unless “the evidence
was so compelling that no reasonable factfinder could conclude against it”.
Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009) (citation omitted).
      Villacis neither challenges the denial of his CAT claim nor the BIA’s
conclusion that he waived review of denial-of-asylum relief based on the one-
year filing requirement. Accordingly, he has waived review of those issues.
E.g., Chambers v. Mukasey, 520 F.3d 445, 448 n.1 (5th Cir. 2008); Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). As noted, he challenges only the
BIA’s denying withholding of removal.
      Regarding the elements for such relief, Villacis contends only that the
immigration judge and BIA erred in concluding: he failed to show the death
threats made against him constituted persecution; and his stated social group
was not cognizable for purposes of the REAL ID Act, 8 U.S.C. § 1101 et seq.
See also 8 U.S.C. § 1101(a)(42)(A). But, even if Villacis could show substantial
evidence compels finding the threats rose to the level of persecution and that
he was persecuted on account of a protected ground, he must also establish he
suffered persecution inflicted by the “government or forces that a government
is unable or unwilling to control.” Tesfamichael v. Gonzales, 469 F.3d 109, 113
(5th Cir. 2006) (citation omitted). Villacis does not challenge the BIA’s adverse
conclusion regarding that element. Therefore, because Villacis has not shown



                                        2
    Case: 14-60220   Document: 00512940634     Page: 3   Date Filed: 02/19/2015


                                No. 14-60220

the government of Columbia is working with, or unable or unwilling to control,
FARC, he has not demonstrated the evidence compels a finding of past
persecution. E.g., Omondi v. Holder, 332 F. App’x 197, 199 (5th Cir. 2009).
      DENIED.




                                      3